UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 1-32955 HOUSTON AMERICAN ENERGY CORP. (Exact name of registrant as specified in its charter) Delaware 76-0675953 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 801 Travis Street, Suite 1425, Houston, Texas 77002 (Address of principal executive offices)(Zip Code) (713) 222-6966 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x As of May 15, 2013, we had 52,180,045 shares of $0.001 par value Common Stock outstanding. HOUSTON AMERICAN ENERGY CORP. FORM 10-Q INDEX Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 (Unaudited) 3 Consolidated Statements of Operations and Comprehensive Loss for the Three Months Ended March 31, 2013 and 2012 (Unaudited) 4 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II OTHER INFORMATION Item 6. Exhibits 17 Index PART I - FINANCIAL INFORMATION ITEM 1 Financial Statements HOUSTON AMERICAN ENERGY CORP. CONSOLIDATED BALANCE SHEETS March 31, December 31, ASSETS CURRENT ASSETS Cash $ $ Restricted cash – letter of credit Accounts receivable – other Escrow receivable – current Prepaid expenses and other current assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT Oil and gas properties – full cost method Costs subject to amortization Costs not being amortized Office equipment Total property, plant and equipment Accumulated depreciation, depletion and impairment ) (47,105,751 ) TOTAL PROPERTY AND EQUIPMENT, NET OTHER ASSETS Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued cash call to operator — Accrued expenses Taxes payable TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES Reserve for plugging and abandonment costs Taxes payable – long-term TOTAL LONG-TERM LIABILITIES COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY Common stock, $0.001 par value; 100,000,000 shares authorized; 52,180,045 shares issued and outstanding Additional paid-in capital Accumulated deficit ) (49,181,702 ) TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 Index HOUSTON AMERICAN ENERGY CORP. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Unaudited) Three Months Ended March 31, OIL AND GAS REVENUE $ $ EXPENSES OF OPERATIONS Lease operating expense and severance tax Joint venture expenses — General and administrative expense Impairment of oil and gas properties — Gain on sale of oil and gas properties ) ) Depreciation and depletion Total operating expenses Loss from operations ) ) OTHER INCOME (EXPENSE) Interest income Other expense ) ) Total other expense ) ) Net loss before taxes ) ) Income tax expense Net loss $ ) $ ) Basic and diluted loss per common share $ ) $ ) Based and diluted weighted average common shares outstanding COMPREHENSIVE LOSS Net loss $ ) $ ) Unrealized loss on marketable securities — ) Net comprehensive loss $ ) $ ) The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 Index HOUSTON AMERICAN ENERGY CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Unaudited) For the Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operations: Depreciation and depletion Stock-based compensation Impairment of oil and gas properties — Accretion of asset retirement obligation Amortization of deferred rent — (2,172 ) Gain on sale of oil and gas properties – Colombia ) (315,119 ) Changes in operating assets and liabilities: Decrease in accounts receivable Increase in prepaid expense ) (132,362 ) Decrease in accounts payable and accrued liabilities ) (38,469 ) Net cash used in operating activities ) (540,827 ) CASH FLOWS FROM INVESTING ACTIVITIES Payments for the acquisition and development of oil and gas properties ) (7,136,623 ) Proceeds from sale of oil and gas properties, net of expenses Purchase of marketable securities — (156,817 ) Net cash used in investing activities ) (6,242,702 ) CASH FLOWS FROM FINANCING ACTIVITIES Common stock offering costs — (194,352 ) Net cash used in financing activities — (194,352 ) Decrease in cash ) (6,977,881 ) Cash, beginning of period Cash, end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION Interest paid $
